Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Currently no claim is understood/recognized as being generic to the following disclosed patentably distinct species: 

Species 1:  Fig[s] 3, – illustrates a plan view of a first to third standard cell layouts STD1 to STD3. A single diffusion barrier pattern DB1 is uniformly disposed at a boundary of each of the first to third standard cell layouts STD1, STD2, and STD3.

Species 2:  Fig[s] 5A, 5B, 6A, 6B, 6C, 6D, – illustrates a plan view of a single diffusion barrier pattern DB1 is disposed at the boundary of the PMOSFET region PR, and a double diffusion barrier pattern DB2 is disposed at the boundary of the NMOSFET region NR. The single diffusion barrier pattern DB1 is provided in a pair. The first single diffusion barrier patterns DB1a and DB1b is aligned with the double diffusion barrier pattern DB2 in the first direction D1.   

Species 3:  Fig[s] 7A, 7B, 8A, 8B, – illustrates a plan view of a single diffusion barrier pattern DB1 is disposed at the boundary of the PMOSFET region PR, and a double diffusion barrier pattern DB2 is disposed at the boundary of the NMOSFET region NR. The single diffusion barrier pattern DB1 not provided in a pair. The first 1a is aligned with the double diffusion barrier pattern DB2 in the first direction D1.  

Species 4:  Fig[s] 9A, 9B, – illustrates a plan view of a first to third standard cell layouts STD1 to STD3. A single diffusion barrier pattern DB1 is disposed at the boundary of the PMOSFET region PR. Unlike the second standard cell layout STD2 of FIG. 5A, both sidewalls of the single diffusion barrier pattern DB1 are respectively aligned with both sidewalls of the double diffusion barrier pattern DB2 disposed at the boundary of the NMOSFET region NR in the first direction D1. In other word, a width of the single diffusion barrier pattern DB1 may be substantially equal to that of the double diffusion barrier pattern DB2.

The species are independent or distinct for the distinctions highlighted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/BITEW A DINKE/Primary Examiner, Art Unit 2896